     Case 3:20-cv-00152-MMD-CLB Document 7 Filed 01/15/21 Page 1 of 2



1                             UNITED STATES DISTRICT COURT
2                                     DISTRICT OF NEVADA
3     RICHARD IDEN,                                        Case No. 3:20-cv-00152-MMD-CLB
4                                           Plaintiff                    ORDER
5            v.
6     DAVIS, et al.,
7                                       Defendants
8
9    I.     DISCUSSION

10          Plaintiff was required to pay a filing fee or submit a complete application to proceed

11   in forma pauperis when he filed his complaint in this action, but he failed to do so. (ECF

12   No. 1.) On May 18, 2020, this Court dismissed Plaintiff’s civil rights complaint in its

13   entirety without prejudice based on Plaintiff’s failure to file a complete application to

14   proceed in forma pauperis, including the required financial documents, or pay the full filing

15   fee by the May 8, 2020 deadline set by the Court. (ECF Nos. 3, 4, 5). The Court’s prior

16   order warned Plaintiff that if he did not file an application to proceed in forma pauperis or

17   pay the full filing fee by May 8, 2020, the Court would dismiss the action. (ECF No. 3).

18   The Court dismissed the case on May 18, 2020 because Plaintiff failed to timely file an

19   application to proceed in forma pauperis, pay the full filing fee, or even respond to the

20   Court’s order.

21          On May 19, 2020, after the Court’s entry of the dismissal order and judgment,

22   Plaintiff filed an application to proceed in forma pauperis with a “notice of compliance”1

23   with the Court’s order to file a complete application to proceed in forma pauperis. (ECF

24   No. 6, 6-1). The application to proceed in forma pauperis is denied as moot because

25
26           1 Although the financial certificate and account statement are dated prior to the
     Court’s deadline for filing a complete application to proceed in forma pauperis, the
27   application to proceed in forma pauperis and the notice purporting to comply with the
     Court order are both dated ten days after the deadline and the documents were not filed
28   until after dismissal of this action and entry of judgment. There very clearly was not
     compliance with the Court’s order.
     Case 3:20-cv-00152-MMD-CLB Document 7 Filed 01/15/21 Page 2 of 2



1    judgment already has been entered in this case and the case is closed.2
2            This case was dismissed without prejudice. If Plaintiff wishes to pursue his claims,
3    he must file a complaint in a new case and he must comply with the rules that require him
4    at the time he brings the case to not only file his complaint but also at the same time to
5    either pay the complete filing fee or file a complete application to proceed in forma
6    pauperis, including the required financial documents.
7    II.     CONCLUSION
8            For the foregoing reasons, the application to proceed in forma pauperis (ECF No.
9    6) is denied as moot.
10           The Clerk of the Court is directed not to file any other documents in this closed
11   case.
12           DATED: January 15, 2021.
13
14                                              UNITED STATES MAGISTRATE JUDGE
15
16
17
18
19
20
21
22
23
24
25
             2Plaintiff did not file a motion for an extension of time to file an application to
26   proceed in forma pauperis attempting to provide an excuse for why he filed his application
     after the deadline and after the Court dismissed this action and entered judgment. See
27   Nevada Local Rule of Practice IA 6-1(a) (providing that a request for an extension of time
     made after the expiration of the specified period “will not be granted unless the movant
28   or attorney demonstrates that the failure to file the motion before the deadline expired
     was the result of excusable neglect.”)

                                                 -2-
